          Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 1 of 6



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

NEW CINGULAR WIRELESS PCS, LLC                                                     PLAINTIFF

v.                                Case No. 4:20-cv-00689-KGB

MEDIA GATEWAY FACILITY, LLC                                                      DEFENDANT

 JOINT STIPULATION CONCERNING PLAINTIFF’S REQUEST FOR TEMPORARY
                 RESTRAINING ORDER AND INJUNCTION

       Plaintiff New Cingular Wireless PCS, LLC (“AT&T”) filed its Complaint (Dkt. No. 1)

against Defendant Media Gateway Facility, LLC (“Media Gateway”) on May 28, 2020. Also on

May 28, 2020 AT&T filed a Motion for Temporary Restraining Order and/or Preliminary

Injunction (Dkt. No. 3), Brief in Support of Motion for Temporary Restraining Order and/or

Preliminary Injunction (Dkt. No. 4), and Plaintiff’s Application for Expedited Hearing Concerning

its Request for a Temporary Restraining Order and/or Temporary Injunction (Dkt. No. 5).

       In lieu of appearing at an expedited evidentiary hearing to decide Plaintiff’s Motion for

Temporary Restraining Order and/or Preliminary Injunction, the Parties jointly agree to resolve

the emergency issue as follows:

           1. AT&T’s Complaint filed against Defendant on May 28, 2020 asserts claims for

              specific performance, a permanent injunction, breach of contract, and declaratory

              judgment.

           2. Defendant owns 1 Shackelford Dr., Little Rock, AR 72211 (the “Site”).

           3. AT&T has a Tower/Ground Lease (“the Lease”) for cellular telephone equipment

              at the Site.

           4. Pursuant to the Lease, AT&T has communication equipment on a Tower at the site

              along with equipment located on the ground adjacent to the Tower.
Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 2 of 6



5. The Lease is valid and binding and provides AT&T twenty-four (24) hours a day

   seven (7) days a week access to the Site.

6. AT&T, per the Lease, “shall be allowed to install, operate, maintain, replace and

   remove its communication equipment, and related cables, wires, conduits, antenna,

   air-conditioning equipment, and other appurtenances as it may from time to time

   require.”

7. AT&T’s access claims in this lawsuit can be broken into three categories:

       a) (1) twenty-four (24) hours a day, seven (7) days a week, access to the Site;

       b) (2) twenty-four (24) hours a day, seven (7) days a week, access to the Site

           to perform maintenance on AT&T’s already existing equipment; and

       c) (3) twenty-four (24) hours a day, seven (7) days a week, access to the Site

           to complete projects requiring the removal and replacement of equipment.

8. The Parties jointly stipulate and agree:

       a) AT&T’s Access Claim No. 1

               i. AT&T shall have full twenty-four (24) hours a day, seven (7) days

                   a week access to the Site through a pedestrian gate which stays

                   unlocked, through the smaller East gate that equipment can be

                   brought through, and through the large double West gate. Counsel

                   for Defendant has provided AT&T keys and/or combinations for all

                   locks securing the gates from access. If Defendant changes the keys

                   or combinations to any of the locks, Defendant’s counsel shall

                   provide AT&T’s counsel the new keys or combinations within

                   twenty- four (24) hours.



                                     2
Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 3 of 6



       b) AT&T Access Claim No. 2

                  i. AT&T shall have full twenty-four (24) hours a day seven (7) days a

                     week access to the Site to inspect, photograph, repair, replace,

                     and/or complete maintenance and upkeep on its existing equipment

                     located on the Tower and on the ground adjacent to the Tower at the

                     Site. AT&T shall be permitted to replace any equipment that fails.

                     If the exact equipment that fails cannot be obtained, AT&T has

                     permission to replace failed equipment on both the Tower and

                     ground with similar equipment that may not be identical. While this

                     litigation is pending, AT&T shall not without permission from the

                     Court, increase the number, dimensions, or weight of equipment on

                     the Tower or impact the wind load on the Tower.

       c) AT&T’s Access Claim No. 3

                  i. While the Parties continue with litigation to establish the rights set

                     forth in the Lease, unless approved by the Court, AT&T will not

                     increase the number, dimensions, or weight of equipment on the

                     Tower or impact the wind load on the Tower.

9. AT&T shall have no obligation to provide Defendant notice when access is needed

   to the Site.

10. AT&T shall have no obligation to provide Defendant notice to complete

   inspections, photographs, repairs, replacements, and/or other unspecified

   maintenance on its already existing equipment located on the Tower and/or on the

   ground adjacent to the Tower at the Site.



                                        3
          Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 4 of 6



           11. Defendant, and its representatives, shall not interfere with AT&T’s employees,

                agents, or contractors at the Site.

           12. This Joint Stipulation shall act as an Order of the Court and shall pertain to all

                successors in interest to either Plaintiff or Defendant.

           13. Any disobedience of this Order may be punished by contempt of Court by the

                undersigned judge, or any other judge with proper judicial authority.

       IT IS THEREFORE STIPULATED, ORDERED, ADJUDGED, AND DECREED that the

Lease is valid and binding and that the Parties have jointly agreed to resolve AT&T’s Motion for

Temporary Restraining Order and/or Preliminary Injunction (Dkt. No. 3). AT&T shall have full

twenty-four (24) hours a day, seven (7) days a week, access to the Site. Counsel for Defendant has

provided AT&T keys and/or combinations for any locks securing the gates from unauthorized

access. If Defendant changes the keys or combinations to any of the locks, Defendant’s counsel

shall provide AT&T’s counsel the new keys or combinations within twenty- four (24) hours.

       AT&T shall have full twenty-four (24) hours a day, seven (7) days a week, access to the

Site to inspect, photograph, repair, replace, and/or complete maintenance and upkeep on its

existing equipment located on the Tower and on the ground adjacent to the Tower at the Site.

AT&T shall be permitted to replace any equipment that fails. If the exact equipment that fails

cannot be obtained, AT&T has permission to replace failed equipment on both the Tower and

ground with similar equipment.

       While this litigation is pending, AT&T shall not, without permission from the Court,

increase the number, dimensions, or weight of equipment on the Tower or impact the wind load

on the Tower.




                                                      4
          Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 5 of 6



       IT IS FURTHER STIPULATED, ORDERED, ADJUDGED, AND DECREED that AT&T

shall have no obligation to provide Defendant notice when access is needed to the Site, AT&T

shall have no obligation to provide Defendant notice to complete inspections, photographs, repairs,

replacements, and or other unspecified maintenance on its already existing equipment located on

the Tower and/or on the ground adjacent to the Tower at the Site, and Defendant shall not interfere

with AT&T’s employees, agents, or contractors will they are at the Site.

       IT IS FURTHER STIPULATED, ORDERED, ADJUDGED, AND DECREED that this

Joint Stipulation shall act as an Order of the Court and shall pertain to all successors in interest to

either Plaintiff or Defendant. Any disobedience of this Order may be punished by contempt of

Court by the undersigned judge, or any other judge with proper judicial authority.

       It is so ordered this 8th day of June, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                  5
          Case 4:20-cv-00689-KGB Document 8 Filed 06/08/20 Page 6 of 6



Stipulated and agreed to:



/s/ Jeremy K. Ward
Jeremy K. Ward, Ark. Bar No. 2012014
FRANDEN, FARRIS, QUILLIN,
    GOODNIGHT & ROBERTS
Two West Second St., Suite 900
Tulsa, OK 74103-3101
918/583-7129
FAX 918/584-3814
jward@tulsalawyer.com
Attorney for Plaintiff



/s/ Gary J. Barrett
Gary J. Barrett, Ark. Bar No. 200071
12410 Cantrell Rd., Suite 100
Little Rock, AR 72223
(501) 372-2877 Telephone
(501) 707-1214 Fax
barrett@garyjbarrett.com
Attorney for Defendant




                                       6
